                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 INTERMED RESOURCES TN LLC,                      )
                                                 )
     Plaintiff,                                  )
                                                 )
     v.                                          )       Case No. 3:20-cv-01112
                                                 )       Judge Aleta A. Trauger
 GREEN EARTH TECHNOLOGIES                        )
 LLC and DOUG MALLONEE,                          )
                                                 )
     Defendants.                                 )


                                MEMORANDUM and ORDER

          Before the court is the Motion to Stay (Doc. No. 15) filed by defendants Green Earth

Technologies LLC (“Green Earth”) and Doug Mallonee. Citing the doctrine announced in

Colorado River Water Conservation District v. United States, 424 U.S. 800 (1976), the defendants

seek a stay pending resolution of an action previously filed by defendant Green Earth against

plaintiff InterMed Resources TN LLC (“InterMed”) in the Circuit Court for Mobile County,

Alabama (the “Alabama Action”). For the reasons discussed herein, the motion will be denied.

I.        FACTUAL AND PROCEDURAL BACKGROUND

          InterMed filed the Complaint initiating this case in the Circuit Court for Williamson

County, Tennessee on November 18, 2020. (Complaint, Doc. No. 1-2.) The defendants removed

the case to federal court on December 30, 2020 based on diversity jurisdiction, 28 U.S.C. § 1332.

(Doc. No. 1, at 2.) 1




          1
         The Complaint alleges that InterMed is a Tennessee corporation with its principal place
of business in Brentwood, Tennessee; that Green Earth is an Alabama corporation whose principal
place of business is in either Alabama or Tennessee; and Mallonee is a citizen and resident of


     Case 3:20-cv-01112 Document 27 Filed 04/22/21 Page 1 of 7 PageID #: 202
                                                                                                      2


       Broadly, the dispute concerns a written agreement executed on March 29, 2020 by and

between InterMed as buyer and Green Earth as seller for the purchase of “an initial order” of

3,000,000 units of 3M N-95 respirator masks. (Doc. No. 1-2 Ex. A (“Contract”).) Shipments of

the product were to begin in April 2020. (Contract ¶ 8.) The price per unit was $5.00. (Id. ¶ 11.)

The contract required “prepayment of 100% promptly against proforma invoice.” (Id. ¶ 12.) Upon

execution of the Contract, InterMed wired Green Earth an initial deposit in the amount of $1.5

million. (Complaint ¶ 12.)

       According to the Complaint, the defendants had represented, and the Contract required,

that an initial shipment of masks would be made in April 2020, but no such shipment was made.

(Id. ¶ 13.) Over the course of the two months following execution of the Contract, the parties’

representatives had numerous conversations regarding the initial missed shipment and continuing

delays. (Id. ¶ 14.) On May 8, 2020, InterMed’s CEO, Roger Biles, informed Green Earth’s

President and CEO, Doug Mallonee, 2 that, if the initial shipment was not received by Wednesday,

May 13, 2020, InterMed would demand a refund of the payment it had already made, because

InterMed had already had to refund money to its third-party vendors that had pre-ordered N-95

masks from InterMed. (Id. ¶ 15.) InterMed did not receive the masks by May 13 and still has not

received them to date, but it also has not received a refund of the payment it made. (Id. ¶ 16.)

       Based on these allegations, InterMed filed the Complaint asserting claims against both

Green Earth and Mallonee for breach of contract, fraudulent misrepresentation, intentional



Alabama. (Doc. No. 1-2 ¶¶ 1–4.) The amount in controversy is well in excess of $75,000. (See,
e.g., id. ¶ 20.)
       2
          The Complaint does not identify Mallonee’s relationship with Green Earth other than to
state that he is its agent for service of process. (Id. ¶¶ 2, 3.) Mallonee’s signature block in an email
exchange attached to the Complaint identifies him as Green Earth’s President and CEO. (Doc. No.
1-2, at 16.)



    Case 3:20-cv-01112 Document 27 Filed 04/22/21 Page 2 of 7 PageID #: 203
                                                                                                    3


interference with business relationships with third parties, and intentional interference with

contracts with third parties.

       On March 17, 2021, the defendants filed their Motion to Stay and supporting Memorandum

of Law (Doc. Nos. 15, 16), in which they assert that Green Earth filed a complaint (“Alabama

Complaint”) against InterMed, initiating the Alabama Action, on May 13, 2020. (See Doc. No. 15-

1.) The Alabama Complaint alleges that InterMed, not Green Earth, committed the first material

breach of the same Contract upon which InterMed’s claims are based and asserts claims under

state law for breach of contract and anticipatory repudiation of contract. It also requests a judicial

declaration that the Contract is valid and enforceable, that InterMed is not entitled to a refund of

any portion of the $1.5 million it paid to Green Earth, and that InterMed is obligated to submit to

Green Earth full payment of the agreed-upon purchase price. (Id. at 7.) There is some controversy

about when and whether the Alabama Complaint and summons were actually served upon

InterMed, but it appears that InterMed received a courtesy copy of the Alabama Complaint in June

2020 and was formally served no later than December 2020. (See Doc. No. 25-2, at 1 (June 11,

2020 email from Mallonee to Biles); Doc. No. 25-3, at 27 (certified mail return receipt).)

       In their present motion, the defendants argue that the Alabama Action is a previously filed

“parallel action” and that the case before this court should be stayed pursuant to the Colorado

River doctrine. The plaintiff has filed a Memorandum of Law in Opposition to the Motion to Stay

(“Response”) (Doc. No. 18), arguing that the Alabama Action is not parallel and that, even if it is,

the other relevant factors do not weigh in favor of a stay. The defendants have filed a Reply. (Doc.

No. 25.)




    Case 3:20-cv-01112 Document 27 Filed 04/22/21 Page 3 of 7 PageID #: 204
                                                                                                      4


II.     APPLICATION OF THE COLORADO RIVER DOCTRINE

        A.     Legal Standard

        “Generally, as between state and federal courts, the rule is that the pendency of an action

in the state court is no bar to proceedings concerning the same matter in the Federal court having

jurisdiction . . . .” Colo. River Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1976).

This rule “stems from the virtually unflagging obligation of the federal courts to exercise the

jurisdiction given them.” Id. Nonetheless, as the Supreme Court also recognized in Colorado

River, circumstances do exist permitting the dismissal of a federal suit “due to the presence of a

concurrent state proceeding.” Id. at 818. However, “[o]nly the clearest of justifications will

warrant” abstention from the exercise of concurrent jurisdiction by the district court. Id. at 819.

        In what has come to be known as the Colorado River doctrine (or Colorado River

abstention), the Sixth Circuit has identified the factors to be considered by a district court in

deciding whether the pendency of a “parallel” state court proceeding will justify a federal district

court’s abstention from exercising jurisdiction over a case before it. Most importantly, “[b]efore

the Colorado River doctrine can be applied, the district court must first determine that the

concurrent state and federal actions are actually parallel.” Romine v. Compuserve Corp., 160 F.3d

337, 339 (6th Cir. 1998). Assuming that threshold question is answered affirmatively, the court

must then consider and weigh a number of factors to determine whether abstention is warranted,

including: (1) whether the state court has assumed jurisdiction over any res or property; (2)

whether the federal forum is less convenient to the parties; (3) avoidance of piecemeal litigation;

(4) the order in which jurisdiction was obtained and the relative progress of the state and federal

proceedings; (5) whether the source of governing law is state or federal; (6) the adequacy of the

state court action to protect the federal plaintiff’s rights; and (7) the presence or absence of

concurrent jurisdiction. See id. at 340–41 (citations omitted).



      Case 3:20-cv-01112 Document 27 Filed 04/22/21 Page 4 of 7 PageID #: 205
                                                                                                     5


       The court does not reach these factors, because the cases are not parallel.

       B.      The Cases Are Not Parallel

       As the Supreme Court has explained:

       When a district court decides to dismiss or stay under Colorado River, it
       presumably concludes that the parallel state-court litigation will be an adequate
       vehicle for the complete and prompt resolution of the issues between the parties. If
       there is any substantial doubt as to this, it would be a serious abuse of discretion to
       grant the stay or dismissal at all.

Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 28 (1983). “If a state court

action and a federal action are truly parallel, resolution of the state court action will also resolve

all issues in the federal action.” Wright v. Linebarger Googan Blair & Sampson, LLP, 782 F. Supp.

2d 593, 603 (W.D. Tenn. 2011) (emphasis added). On the other hand, “[c]ases are not considered

parallel if there is an issue that would not be resolved by the state court upon the completion of the

state court action.” Walker v. Cedar Fair, L.P., No. 3:20cv2176, --- F. Supp. 3d ---, 2021 WL

661514, at *4 (N.D. Ohio Feb. 19, 2021) (quoting Kopacz v. Hopkinsville Surface & Storm Water

Util., 714 F. Supp. 2d 682, 688 (W.D. Ky. 2010)); see also 17A Moore’s Federal Practice §

122.06[1] (Matthew Bender 3d ed.) (“The presence of additional parties or claims in one case does

not necessarily preclude a finding that the suits are parallel. The critical determination is whether

the non-federal litigation will dispose of all claims raised in the federal court action.”). Generally,

courts agree that suits are not parallel when “the remedies sought and the legal theories advanced

differ.” Poston v. John Bell Co.., No. CIV A 5:07CV00757, 2008 WL 4066254, at *2 (S.D.W. Va.

Aug. 27, 2008) (citing Nat’l Textiles v. Daugherty, 250 F. Supp. 2d 575, 577–78 (M.D.N.C. 2003);

Covance Labs., Inc. v. Orantes, 338 F. Supp. 2d 613, 616 (D. Md. 2004)).




    Case 3:20-cv-01112 Document 27 Filed 04/22/21 Page 5 of 7 PageID #: 206
                                                                                                     6


       Such is the case here. 3 As indicated above, the Alabama Complaint asserts only contract-

based claims: breach of contract, anticipatory repudiation of contract, and a request for a

declaratory judgment as to the validity of the operable Contract and the appropriate remedy for

breach. (Doc. No. 15-1.) The Complaint in this case, however, sets forth tort claims in addition to

the breach of contract cause of action, including claims for fraudulent misrepresentation,

intentional interference with contracts, and intentional interference with business relations. The

legal elements of these causes of action require proof outside of that required to prove breach of

contract. Compare Fed. Ins. Co. v. Winters, 354 S.W.3d 287, 291 (Tenn. 2011) (“In a breach of

contract action, claimants must prove the existence of a valid and enforceable contract, a deficiency

in the performance amounting to a breach, and damages caused by the breach.”), with Dog House

Invs., LLC v. Teal Props., Inc., 448 S.W.3d 905, 916 (Tenn. Ct. App. 2014) (“Actions for fraud

contain four primary elements: (1) intentional misrepresentation of a material fact; (2) knowledge

that the representation was false—that the misrepresentation was made knowingly or recklessly or

without belief or regard for its truth; (3) reasonable reliance on the misrepresentation by the

plaintiff and resulting damages; (4) that the misrepresentation relates to an existing or past fact.”

(internal quotations marks and citation omitted)). Further, the damages awarded for these tort

claims are, in theory at least, distinct from those arising from breach of contract. In particular, the

plaintiff asserts that it is entitled to treble damages for inducement of breach of contract

(Complaint, Doc. No. 1-2, at 9), presumably based on Tenn. Code Ann. § 47-50-109. Such

damages would not be authorized or available in the Alabama Action.


       3
           In response to the Motion to Dismiss, the plaintiff simply asserts that there is “a
substantial doubt that the Alabama action will offer a complete resolution between the parties,
most importantly, because specifically Doug Mallonee is not named a party to the Alabama suit.”
(Doc. No. 18, at 5.) That fact alone, however, is not dispositive of the relevant question, as the
plaintiff actually acknowledges.



    Case 3:20-cv-01112 Document 27 Filed 04/22/21 Page 6 of 7 PageID #: 207
                                                                                                     7


         Consequently, resolution of the contract-based claims in the Alabama Action will not

necessarily completely resolve the tort claims asserted in this case. To be sure, the court has serious

reservations regarding the validity of the plaintiff’s tort claims, but the defendants did not couple

their Motion to Stay with a motion to dismiss inadequately pleaded claims, as a result of which the

court is not called upon, at this juncture, to address whether the tort claims are adequately pleaded

and actually could stand alone if the breach of contract claims are resolved. Instead, the court finds

that the actions are not completely parallel, as a result of which abstention under Colorado River

is not warranted.

III.     CONCLUSION AND ORDER

         For the reasons set forth herein, the defendants’ Motion to Stay (Doc. No. 15) is DENIED.

         The initial case management conference is RESET for May 12, 2021 at 2:00 p.m.

         It is so ORDERED.




                                               ALETA A. TRAUGER
                                               United States District Judge




       Case 3:20-cv-01112 Document 27 Filed 04/22/21 Page 7 of 7 PageID #: 208
